 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE

 7    CHRISTOPHER COWAN,

 8                                    Plaintiff,            Case No. C17-1769-RAJ

 9           v.
                                                            ORDER DISMISSING ACTION
10    DR. BARNETT, et al.,

11                                    Defendants.

12

13          The Court, having reviewed the Report and Recommendation of the Honorable Mary Alice
     Theiler, United States Magistrate Judge, and the remaining record, hereby ORDERS:
14
            (1)       The Report and Recommendation is approved and adopted;
15
            (2)       Plaintiff’s complaint, and this action, are DISMISSED with prejudice for failure to
16   prosecute; and
            (3)       The Clerk is directed to send copies of this Order to plaintiff, to counsel for
17
     defendants, and to Judge Theiler.
18

19          DATED this 17th day of July, 2019.

20

21
                                                           A
                                                           The Honorable Richard A. Jones
22
                                                           United States District Judge
23

     ORDER DISMISSING ACTION - 1
